United States District Court
NORTHERN I)ISTRIC'I` OF TEXAS

DALLAs nivisloN
curran srATas or AMERICA §
§

v_ § casa No. 3; 1 s-cR-oozss_s
§
NaLsoN PABoN ran §

ORI)ER ACCEPTING REPORT AND RECOMMENDATION OF THE
UNITED S'I`ATES MAGISTRATE JUDGE CONCERNING I’LEA OF GUILTY

After reviewing ail relevant matters of record, including the Notice Regarding Entry of a Plea oquilty, the Consent

of the defendant, and the Report and Recominendation Concerning Piea of Guiity of the United States l\/lagistrate Judge,
and no objections thereto having been filed within fourteen days of service in accordance with 28 U.S.C. § 636(b)(i), the
undersigned District Judge is of the opinion that the Report and Recominendation of the Magistrate Judge concerning the
Plea of Guilty is correct, and it is hereby accepted by the Court. Accordingly, the Court accepts the plea of guiity, and
NELSON PABON is hereby adjudged guilty of 21 U.S.C. §§ 846, 841(3)(1) and 841(b)(1)(B)(viii); Conspi:'acy to
Possess with Intent to Distribute a Schedule II Controlled Substance. Sentence wilt be imposed in accordance with the
Court'S scheduling order.

§§

l:l

The defendant is ordered to remain in custody.

The Couit adopts the findings of the United States Magistrate ludge by clear and convincing evidence that the defendant is not
likely to flee or pose a danger to any other person or the community if released and should therefore be released under § 3142(}3)
or (c).

Upon motion, this matter shall be set for hearing before the United States Magistrate Judge who set the conditions of release
for determination, by clear and convincing evidence, of whether the defendant is likely to fiee or pose a danger to any other
person or the community if released under § 3142(b) or (c).

The defendant is ordered detained pursuant to 18 U.S.C. § 3143{a)(2). The defendant shaii seif-surrender to the United States
Marshai no later than .

 

The defendant is not ordered detained pursuant to 18 U.S.C. § 3143(a)(2) because the Court finds

[i There is a substantial likelihood that a motion for acquittal or new trial will be granted, or
l:l The Governinent has recommended that no sentence of imprisonment be imposed, and
i:i 'I`his matter shall be set for hearing before the United States Magistrate Judge who set the conditions of release for

deterinination, by clear and convincing evidence, of whether the defendant is likeiy to flee or pose a danger to any
other person or the community if released under § 3142(b) or (c).

The defendant is not ordered detained pursuant to 18 U.S.C. § 3143(a)(2) because the defendant has filed a motion alleging
that there are exceptional circumstances under § 3145(c) why he/she should not be detained under § 3143(a)(2). This matter
shail be set for hearing before the United States Magistrate Judge who set the conditions of release for determination of whether
it has been cleariy shown that there are exceptional circumstances under § 3145(<:) why the defendant should not be detained
under § 3143(a)(2), and whether it has been shown by cfear and convincing evidence that the defendant is lil<eiy to flee or pose
a danger to any other person or the community if reieased under § 3142(b) or (c).

%_"
SlGNED this f § day oprril, 2019.

 

C_,/AV'_’“"'°'
KA‘REN GREN sCHoLER

UNITED STATES DISTRICT JUDGE

 

